Title: General Orders, 15 October 1778
From: Washington, George
To: 


          
            Head-Quarters Frederick’sburgh Thursday Octr 15th 1778.
            Parole Antwerp—C. Signs Argos. Attleborough.
            
          
          A Court of Enquiry whereof Lieutt Coll Carrington is appointed President will sit at one oClock this afternoon at the President’s quarters to enquire into a complaint exhibited by Charles Proud a soldier in the Artillery against Captain Wiley—Two Captains from each of the Connecticutt Brigades to attend as Members.
        